Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The double patenting rejection set forth in the office action mailed 5/20/22 is withdrawn in light of the approved terminal disclaimer filed 6/7/22. The claims are therefore allowed for the reasons stated in the previous office action. Pawloski and Rueger, cited in previous office actions, do not disclose or render obvious a volume of macropores as recited in the amended claims, and additionally do not disclose or render obvious mechanical seal or bearing arrangements comprising the claimed sliding member, as recited in claims 9-10. The prior art, as exemplified by Pawloski and Rueger, also does not disclose or render obvious the sliding member of claim 1 further comprising a first base body exclusively comprising said particulate material, as recited in claim 3. While Pawloski discloses that the graphene-coated particles can be incorporated into a polymeric matrix, the polymeric matrix is a different compound that the particulate support material. Otschik (U.S. PG Pub. No. 2017/0074404) discloses a graphene-containing slide ring prepared from a ceramic material and a graphene-containing material, but does not provide any teaching indicating that the graphene-containing material at least partially coats the ceramic material, and one of ordinary skill in the art would not have been motivated to modify Otschik to coat the ceramic material with the graphene-containing material prior to forming the slide ring.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771